Citation Nr: 1003392	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO. 99-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth Mason, Attorney


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO). The Board denied these claims 
in a December 2007 decision, which was later vacated and 
remanded for additional development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the Veteran if further action 
is required.


REMAND

The Veteran is seeking to establish service connection for an 
acquired psychiatric disorder, as well as seeking a total 
disability rating based upon individual unemployability. In 
August 2007, the RO issued a Supplemental Statement of the 
Case, along with a letter outlining the allowance of sixty 
days for submission of a response. According to the Joint 
Motion for Remand, the Veteran then requested a copy of a VA 
examination report, and requested that the RO allow him time 
to respond once his request was fulfilled, before 
transferring the matter to the Board.  

According to the Joint Motion, the RO sent the Veteran a 
letter in September 2007, which indicated that they were 
working on his request. The Joint Motion further indicates 
that the next correspondence to the Veteran from the RO was 
an indication that they were transferring the matter to the 
Board, after which the Board issued its December 2007 
Decision. 

It is stated in the Joint Motion for Remand that the "Board 
committed error when it issued a decision before the agency 
provided Appellant with a copy of the VA examination he 
requested and ruled on his request for additional time to 
respond to the August 2007 SSOC pending receipt of a copy of 
the requested document."  The Board was specifically 
instructed to "return Appellant's claims to the RO pending 
fulfillment to the Privacy Act Request and a ruling on his 
request for an opportunity to respond to the August 2007 SSOC 
after he receives a copy of the requested examination 
report."

In reviewing the foregoing matter, the Board notes that, 
contrary to statements in the Joint Motion, the claims file 
does in fact contain a letter from the RO to the Veteran 
dated October 16, 2007, in which the RO notified him that 
"In response to your request, which we received August 24, 
2007, we are enclosing a copy of the information you 
requested in accordance with the Privacy Act."  At the 
bottom of the letter, it was noted that enclosures included 
Personnel File, Rating Decision(s), and VA Examination 
Report.  This letter is located on the left flap of volume 2.

Nevertheless, the Board notes that there is no indication 
that a copy of that October 2007 letter and the enclosures 
were provided to the Veteran's attorney.  

Accordingly, the case is REMANDED for the following action:

1. Respond to the Veteran's request for 
information from his claims folder, as 
well as his request for time to respond to 
the most recent Supplemental Statement of 
the Case.  A duplicate copy of all 
materials should be provided to the 
Veteran's attorney.  

2. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the                    matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

